Title: From James Madison to Edward Thornton, 22 July 1803
From: Madison, James
To: Thornton, Edward


Sir
Department of State July 22nd. 1803.
I have the honor to acknowledge the receipt of your letters of the 10th. and 12th. instant.
Disposed, as the United States, are from principle and duty to observe the most impartial neutrality in the war which it appears has recommenced between Great Britain and France, they have a right to expect that the vexations and irregularities practised against their rights as neutrals, by which the last war was too often marked, will be effectually repressed. On the part of this Government you may be assured that every proper regulation to guard against any injustice which might flow from the circumstances to which your letter of the 10th. points will be renewed and enforced in such a manner as ought to satisfy both belligerent parties.
According to an official report of the Collector of Philadelphia, the facts regarding the vessels suspected by the British Consul General to be fitted out at that port for hostile purposes, did not warrant their detention as neither of them belonged to French citizens, one of them was not armed and satisfaction was given respecting the destination of the other. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (PRO: Foreign Office, ser. 5, 38:224–25).


